              Case 2:20-cv-03994-VAP-PD Document 53 Filed 02/08/21 Page 1 of 3 Page ID #:395




                     1 ERIKSON LAW GROUP
                         David Alden Erikson (SBN 189838)
                     2 Antoinette Waller (SBN 152895)

                     3 S. Ryan Patterson (SBN 279474)
                         200 North Larchmont Boulevard
                     4 Los Angeles, California 90004
                         Telephone: 323.465.3100
                     5

                     6
                         Attorneys for Plaintiff

                     7 LEWIS BRISBOIS BISGAARD & SMITH LLP
                         DEBORAH F. SIRIAS SB# 102893
                     8 JOSHUA S. HODAS SB# 250802
                         633 West 5th Street, Suite 4000
                     9 Los Angeles, California 90071

                    10 Telephone: 213.250.1800

                    11 Attorneys for Defendants

                    12 [Additional counsel listed on signature page]

                    13
                                                    UNITED STATES DISTRICT COURT
                    14
                                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                    15

                    16
                         RULE OF THREE STUDIO, LLC, a             Case No. 2:20-cv-03994-VAP-PD
                    17 California limited liability company,
                                                                  Hon. Virginia A. Phillips
                    18                 Plaintiff,
                    19         v.                                 JOINT STATUS REPORT RE:
                                                                  SETTLEMENT
                    20 DREW BARRYMORE, an individual;
                         WALMART, INC., a Delaware
                    21 corporation; JET.COM, INC., a
                         Delaware corporation; BARRYMORE
                    22 BRANDS HOLDINGS, LLC, a
                         Delaware limited liability company;
                    23 PRESSTHEFLOWER, LLC, a
                         California limited liability company;
                    24 PAPILLON PRODUCTIONS, INC., a
                         California corporation;
                    25 DOMESTICDIGS, LLC, a Delaware
                         limited liability company; and DOES 2-
                    26 5, inclusive,

                    27                 Defendants.
                    28
                                                                  1                 JOINT STATUS REPORT
   ERIKSON                                                                               RE: SETTLEMENT
L A WA T T G ROUP
           ORNEYS
   LOS ANGELES CA
              Case 2:20-cv-03994-VAP-PD Document 53 Filed 02/08/21 Page 2 of 3 Page ID #:396




                     1            Pursuant to the Court's order, Plaintiffs Rule of Three Studio, LLC and
                     2 Defendants Drew Barrymore; Walmart Inc.; Jet.Com, Inc.; Barrymore Brands

                     3 Holdings, LLC; Presstheflower, LLC; Papillon Productions, Inc.; and Domesticdigs,

                     4 LLC conducted a private mediation on December 17, 2020 before Gail Migdal Title,

                     5 Esq. of ADR Services, Inc. The parties were unable to reach a settlement but continue

                     6 to pursue settlement discussions at this time.

                     7

                     8                                               ERIKSON LAW GROUP
                         Dated:       February 8, 2021
                     9

                    10
                                                               By:         /s/
                    11                                               DAVID A. ERIKSON
                                                                     Attorneys for Plaintiff
                    12                                               Rule of Three Studio, LLC
                    13

                    14
                         Dated:       February 8, 2021               LEWIS BRISBOIS BISGAARD &
                    15                                               SMITH LLP
                    16

                    17                                         By:           /s/
                                                                     JOSHUA S. HODAS
                    18
                                                                     Attorneys for Defendants
                    19                                               Drew Barrymore, Domesticdigs, LLC,
                                                                     Barrymore Brands Holdings, LLC,
                    20                                               Presstheflower, LLC, Papillon Productions,
                                                                     Inc., Walmart Inc. and Jet.Com, Inc
                    21

                    22
                         [Additional counsel – continued from caption]
                    23
                       GLUCK LAW FIRM P.C.
                    24
                       Jeffrey S. Gluck (SBN 304555)
                    25 2125 S Beverly Drive
                       Los Angeles, California 90034
                    26
                       Telephone: 310.776.7413
                    27
                         Attorneys for Plaintiff Rule of Three Studio, LLC
                    28
                                                                       2                     JOINT STATUS REPORT
   ERIKSON                                                                                        RE: SETTLEMENT
L A WA T T G ROUP
           ORNEYS
   LOS ANGELES CA
              Case 2:20-cv-03994-VAP-PD Document 53 Filed 02/08/21 Page 3 of 3 Page ID #:397




                     1                                 FILER’S ATTESTATION
                     2            Pursuant to Central District of California Local Rule 5-4.3.4(a)(2)(i), I hereby
                     3 certify that the content of this document is acceptable to Joshua S. Hodas, counsel for

                     4 Defendants, and I have obtained his authorization to affix his electronic signature to

                     5 this document.

                     6
                         Dated:        February 8, 2021               ERIKSON LAW GROUP
                     7

                     8
                                                                By:           /s/
                     9                                                DAVID A. ERIKSON
                    10                                                Attorneys for Plaintiff, Rule of Three
                                                                      Studio, LLC
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                        3                      JOINT STATUS REPORT
   ERIKSON                                                                                          RE: SETTLEMENT
L A WA T T G ROUP
           ORNEYS
   LOS ANGELES CA
